DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group IV ( in the reply filed on 5/25/2022 is acknowledged.  The traversal is on the ground that the five groups of claims are so related that   As noted in the Requirement for Restriction dated 2/28/2022, the instant application is a national stage application containing claims drawn to different categories of invention. Groups I and IV are so linked as to form a single general inventive concept, being drawn respectively to: an apparatus or means specifically designed for carrying out a process, and the said process. This is acceptable, as provided for in 37  
The addition of claim 21 is noted. The examiner concurs with applicant’s assertion that 
claim 21 covers the same invention as the elected Group IV, therefore, claim 21 is part of the elected Group IV.
The examiner has rejoined Groups I (claims 1-5) and IV (claims 12-16 and 21), on the basis noted above.	The examiner has withdrawn the previous requirement for species election.
 With these modifications, the previous requirement is deemed proper and is therefore made FINAL.

Claim Status
Claims 1-5 and 9-21 are pending. 
Claims 6-8 are canceled. 
Claims 9-11 and 17-20 are directed to non-elected inventions and therefore withdrawn. 
Claims 1-5, 12-16 and 21 are under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink (page 12, line 13). Applicant is required to delete or modify the embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. 
Improper use of the terms RNALater (page 9, line 23), and Kapa Biosystems (page 11, line 7), which are trade names or marks used in commerce, has been noted in this application. These terms should be accompanied by the generic terminology; furthermore these terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Applicant is advised to ensure that all trade names or marks used in the application comply with these guidelines.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 12 is objected to because of the following informalities:  'Constructing' and 'Analy Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "a reference sequence set construction unit that constructs a reference sequence set"  in claim 1. Specifically, “unit that constructs” is being interpreted as “means for constructing.”
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/ is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/ limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 12-16 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: Yes) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more abstract ideas:
▪ Claim 1 recites a system for assessing immune repertoire diversity of T-cell antigen receptors (TCRs) or B-cell antigen receptors (BCRs) in plasma cell-free DNA (cfDNA) and nuclear DNA (gDNA) isolated from peripheral blood mononuclear cells (PBMCs), comprising:
	1) a means for constructing a reference sequence set;
	2) a means for preparing one or more samples;
	3) a means for preparing a library and conducting high-throughput sequencing; 
	and 4) a means for analyzing bioinformatics data.
▪ Claim 2 further limits the means for constructing a reference sequence set.
▪ Claim 3 further limits the means for preparing one or more samples.
▪ Claim 4 further limits the means for preparing a library and conducting high-throughput sequencing.
▪ Claim 5 further limits the means for analyzing bioinformatics data, via numerical formulas and equations.
▪ Claim 12 recites a method for analyzing, in a subject, immune repertoire diversity of TCRs or BCRs in plasma cfDNA and gDNA isolated from PBMCs of said subject, the method comprising the following steps: 
1) constructing a reference sequence set and designing a specific amplification primer; 
2) preparing the cfDNA and the gDNA from peripheral blood of the subject; 
3) preparing and sequencing a library of PCR amplification products of the cfDNA and the gDNA to obtain sequence data; and 
4) analyzing bioinformatics based on the sequence data. 
Claim 13 further limits constructing a reference sequence set and designing a specific amplification primer.
Claim 14 further limits preparing the cfDNA and gDNA from peripheral blood of the subject.
Claim 15 further limits preparing and sequencing a library of PCR amplification products of the cfDNA and gDNA to obtain sequence data.
Claim 16 further limits analyzing bioinformatics data based on the sequence data, via numerical formulas and equations.
Claim 21 further limits designing a specific amplification primer.
Several of these limitations equate to mental evaluations and judgements that can be practically performed in the human mind. Specifically: constructing, designing and analyzing are simple comparisons or decisions that can easily be performed in the human mind or with pen and paper, which falls under the “mental processes” grouping of abstract ideas. Therefore, these limitations fall under the “mental processes” grouping of abstract ideas. While claims 1-5 recite a system of means to perform the method of claims 12-16 and 21, comprising various “units” to perform specific functions, said means are insufficiently defined in the claims and specification. Merely reciting that a generic system performs a given mental process does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. The limitations of claims 1-5, under their broadest reasonable interpretation, cover performance of processes in the mind but for the recitation of a generic system and thereby these claims fall within the “mental processes” grouping of abstract ideas. The limitations of claims 12-16 and 21, under their broadest reasonable interpretation, cover performance of processes in the mind and thereby these claims also fall within the “mental processes” grouping of abstract ideas. Additionally, claims 5 and 16 recite numerical formulas and equations, and thereby fall within the “mathematical concepts” grouping of abstract ideas as well. As such, claims 1-5, 12-16 and 21 recite abstract ideas (Step 2A, Prong 1: Yes).
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to undefined means for performing a method. Specifically, the claims recite the following additional elements:
▪ Claim 1 recites a system for performing the method of claims 12-16 and 21, comprising a reference sequence set construction unit, a sample preparation unit, a library preparation and high-throughput sequencing unit, and a biodiversity analysis unit.
▪ Claim 2 further limits the reference sequence set construction unit, via conventional processes.
▪ Claim 3 further limits the sample preparation unit, via conventional processes.
▪ Claim 4 further limits the library preparation and high-throughput sequencing unit, via conventional processes.
▪ Claim 5 further limits the biodiversity analysis unit, via conventional processes and mathematical concepts.
▪ Claim 13 further limits the method of claim 12, via conventional processes.
▪ Claim 14 further limits the method, via conventional processes.
▪ Claim 15 further limits the method, via conventional processes.
▪ Claim 16 further limits the method, via conventional processes and mathematical concepts.
▪ Claim 21 further limits the method, via conventional processes.
There are no limitations to indicate that the claimed system requires anything in specific, beyond one ‘computer-readable’ component (page 7, lines 20-21). As such, the limitations of claims 1-5 do not sufficiently integrate the judicial exception under consideration. Likewise, the limitations of claims 12-16 and 21 do not require any additional elements beyond conventional processes (as further detailed in ‘Claim Rejections - 35 USC § 103’). As such, claims 1-5, 12-16 and 21 are directed to abstract ideas (Step 2A, Prong 2: No).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that are generic or conventional. The instant claims recite the following additional elements:
▪ Claims 1-5 collectively recite a system of generic elements, as detailed above, and the same conventional elements detailed for claims 12-16 and 21 (see below).
▪ Claims 12 recites steps including preparing cfDNA and gDNA from peripheral blood of a subject, and preparing and sequencing a library of PCR amplification products to obtain sequence data.
▪ Claim 13 further limits the method, wherein a reference sequence set is constructed and specific amplification primer is designed based on a TCR or BCR reference sequence.
▪ Claim 14 further limits the method, wherein preparing the cfDNA and the gDNA from peripheral blood of the subject comprises separating PBMCs from peripheral blood of the subject; extracting cfDNA from a plasma sample of the peripheral blood, extracting nuclear DNA from the PBMCs; and determining DNA quality of the cfDNA and the nuclear DNA.
▪ Claim 15 further limits the method, wherein preparing and sequencing a library of PCR amplification products of the cfDNA and the gDNA to obtain sequence data comprises subjecting the cfDNA and the gDNA to multiplex PCR amplification of a CDR3 sequence of a TCR P chain; or subjecting the cfDNA and the gDNA to multiplex PCR amplification of a CDR3 sequence of a BCR H chain; purifying a first amplification product of the previous step; further amplifying a target fragment of the first amplification product using a library linker primer; performing purification and fragment selection on a second amplification product of the target fragment to obtain a library of amplified product from the second amplification product; and performing sequencing of the library using a high-throughput sequencer.
▪ Claim 16 further limits the method, wherein analyzing bioinformatics based on the previously-obtained sequence data comprises executing the following instructions: performing MiXCR software analysis, filtering out low-quality data, correcting PCR and sequencing errors, and identifying CDR3 sequences.
▪ Claim 21 further limits the method by use of conventional TRB/IGH primers.
As discussed above, there are no additional limitations to indicate that the system of claims 1-5 requires anything other than one generic computer-readable component. The additional elements of claims 12-16 and 21 constitute laboratory and analytical procedures that are well-known in the art, i.e. conventional processes. The additional elements do not comprise an inventive concept that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No).
As such, claims 1-5, 12-16 and 21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5: the recited "units" (reference sequence construction unit, sample preparation unit, library preparation and high-throughput sequencing unit, and immune repertoire bioinformatics analysis unit; page 3) are terms of relative or vague degree or form of association, neither explicitly defined in the specification nor having a well-known and particular definition in the art. Under the broadest reasonable interpretation, the examiner can surmise that these are some sort of means for carrying out the process detailed in the claims. The “bioinformatics analysis unit” is implicitly defined in the specification as something computer-readable (page 7, lines 20-21). This is an insufficient definition. The other “units” are given no definition or limitation. This renders the subject of the claim limitations uncertain, thereby rendering the claims indefinite.
In the absence of a specific definition for the recited indefinite elements, these claims
have been given the broadest reasonable interpretation and applied as such below. Specifically,
for the purpose of applying the prior art, claim 1 is interpreted to be directed to a system comprising: a means for constructing a reference sequence set, a means for preparing one or more samples, a means for preparing a library and conducting high-throughput sequencing, and a means for analyzing bioinformatics data relevant to immune repertoire. This interpretation applies for all dependent claims.

Claim 12-1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-15 and 21: The recited "in need thereof" (claim 12; page 7) is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art. It is unclear what exactly said state of need entails, and which party it is determined by. This renders the subject of the claim limitations uncertain, thereby rendering the claims indefinite. 
Regarding claim 21: The recited "as shown in Fig 1 and Fig 2" (page 10) is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art. Claim referral to elements of the drawings is improper, and cannot serve in lieu of defining limitations. This renders the subject of the claim limitations uncertain, thereby rendering the claims indefinite.
In the absence of a specific definition for the recited indefinite elements, these claims
have been given the broadest reasonable interpretation and applied as such below. Specifically,
for the purpose of applying the prior art, claim 12 is interpreted to be directed to a method for analyzing immune repertoire diversity in a subject. This interpretation applies for all dependent claims. Specifically, for the purpose of applying the prior art, claim 21 is interpreted to be reciting a further limitation wherein the primers used in the method are TRB/IGH primers, such as the sequences listed in instant Figures 1 and 2.

Claims 5 and 16 are rejected as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5: independent claim 1 is not defined, therefore the metes and bounds of claim 5 are indefinite as limitations from the claim on which it depends cannot be identified in the claim set.  
Regarding claim 16: independent claim 12 is not defined, therefore the metes and bounds of claim 16 are indefinite as limitations from the claim on which it depends cannot be identified in the claim set. 
Regarding claims 5 and 16: the claims are narrative in form and replete with indefinite language. For example:
The use of “Equation 2” (page 4) prior to the definition of this named equation is confusing
The subject of the recited “the following chart” (page 4) is unclear
The subject of the recited “in this chart” (page 4) is unclear
The letter B appears to designate multiple elements throughout the claim
“boundary, B” (page 4)
“ordinate value of B” (page 4)
The structure which goes to make up the invention must be clearly and positively specified. Additionally, the structure must be organized and correlated in such a manner as to present a complete operative invention. The claims must be in one sentence form only. Note the format of the claims in the patents cited. Applicant is advised that some of the above issues may be the result of translation from a foreign language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN Patent No. 105,087,789 B; published 11/25/2015) in view of Gimondi et al. (Blood, 126(23): 2987; published December 2015) and Han (WO patent publication no. 2016/144776 A1; published 9/15/2016). 
Regarding claims 1 and 12: Yi discloses a method for detecting BCR and TCR immune repertoires in a plasma free DNA sample, comprising (1) plasma cfDNA extraction; (2) full-length multiple PCR amplification of BCR H-chains and multiple PCR amplification of TCR beta chain CDR3;  (3) mixing the two amplification products in step (2) and performing PCR amplification again; (4) high-throughput sequencing; and (5) accurate information analysis of the immune repertoire. Yi further discloses a set of primers for PCR amplification in step (2), a primer pair for PCR amplification in step (3), an immune repertoire detection system and the use in disease screening (see abstract, and claims 1-20).
In this way, Yi teaches a method for analyzing in a subject in need thereof immune repertoire diversity of TCRs or BCRs in plasma cfDNA of said subject, the method comprising the following steps: constructing a reference sequence set and designing a specific amplification primer; preparing the cfDNA from peripheral blood of the subject; preparing and sequencing a library of PCR amplification products of the cfDNA to obtain sequence data; and analyzing bioinformatics based on the sequence data so obtained. This reads closely on claim 12. This additionally reads on claim 1, as this claim is directed to an undefined system comprised of undefined units (i.e. generic means) that perform the steps of said method. 
Yi does not teach the performance of immune repertoire analysis using both cfDNA derived from plasma and gDNA derived from PBMCs of the same patient. However, Gimondi teaches performance of immune repertoire analysis using paired samples of cfDNA derived from plasma and gDNA derived from plasma cells. Each sample pair is collected from one patient (Methods). Gimondi used this pairing of cfDNA and gDNA to ensure accuracy, with the gDNA sample results serving as validation of the cfDNA sample results (Results).  Gimondi discloses that, in their experiment, “the number of clonal sequences corresponding to the highest expressed IGH clonotype in gDNA was consistent with those identified in cfDNA samples,” teaching equal clinical utility of the two types of sample, and thereby teaching pairing of these two sample types as means of increasing confidence in results. In this way, Gimondi teaches clinical advantage in performance of immune repertoire analysis using paired samples of cfDNA derived from plasma and gDNA.
Neither Yi nor Gimondi teach performance of immune repertoire analysis using gDNA derived from PBMCs. However, Han teaches performance of immune repertoire analysis using gDNA derived from PBMCs (sections 0014 and 0016). Han teaches that evaluation of PBMCs, specifically T and B cells, allows researchers to traverse difficulties of previous methods and provide an accurate measurement of immune repertoire turnover rate in patients (sections 0005-0006), and states that their lymphocyte-based methods “allow for the analysis of a vast amount of sequencing data while eliminating sampling and sequencing inconsistencies that have previously made the calculation of immune repertoire changes impossible” (section 0006). Han thereby teaches clinical utility in performance of immune repertoire analysis using gDNA derived from PBMCs.
The advantage of modifying the teachings of Yi with the teachings of Gimondi and Han is thereby evident: namely, producing a more robust method of immune repertoire analysis. The teachings of these references can be combined to render a method of immune repertoire analysis using cfDNA derived from plasma (as taught by Yi), in combination with gDNA (as taught by Gimondi) derived from PBMCs (as taught by Han). In short, modifying the teachings of Yi with the relevant teachings of Gimondi and Han will render the instant method. This modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. In this way the disclosure of Yi, in view of Han, makes obvious the limitations of instant claims 1 and 12. 
Regarding claims 2 and 13: Yi teaches use of primers to amplify TCR β chain CDR3 sequences and BCR H chain sequences (page 4, section 0008). These amplification primers are designed from TCR or BCR reference sequences (page 11, sections 0071). In this way the disclosure of Yi makes obvious the limitations of instant claims 2 and 13.

Regarding claims 3 and 14: Yi teaches a method of immune repertoire analysis wherein cfDNA is extracted from a plasma sample of the peripheral blood (section 0010) and DNA quality of the cfDNA is determined (section 0028). 
Yi does not teach a method of immune repertoire analysis wherein preparing the cfDNA and the gDNA from peripheral blood of the subject comprises: separating PBMCs from peripheral blood of the subject; extracting cfDNA from a plasma sample of the peripheral blood; extracting nuclear DNA from the PBMCs; and determining DNA quality of the cfDNA and the nuclear DNA.
However, Han teaches a method of immune repertoire analysis wherein gDNA is extracted from PBMCs (section 0014) and DNA quality of the gDNA is determined (section 0027). Han teaches clinical advantage to this method, as previously stated.
The advantage of modifying the teachings of Yi with the teachings of Han is thereby evident: namely, enablement of the instant method. Therefore combining the conventional processes detailed in each reference to render the steps of the instant method would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. In this way the disclosure of Yi, in view of Han, makes obvious the further limitations of instant claims 3 and 14.

Regarding claims 4 and 15: Yi teaches a method of immune repertoire analysis wherein preparing and sequencing a library of PCR amplification products of the cfDNA to obtain sequence data comprises subjecting the cfDNA to multiplex PCR amplification of a CDR3 sequence of a TCR β chain; or subjecting the cfDNA to multiplex PCR amplification of a CDR3 sequence of a BCR H chain (section 0008); purifying a first amplification product of the previous step (section 0018); further amplifying a target fragment of the first amplification product using a library linker primer (section 0003); performing purification and fragment selection on a second amplification product of the target fragment to obtain a library of amplified product from the second amplification product (section 0019); and performing sequencing of the library using a high-throughput sequencer (section 0010).
Yi does not teach performance of the above steps with respect to gDNA. However, Han teaches subjecting gDNA to multiplex PCR amplification of a CDR3 sequence of a TCR β chain; or subjecting gDNA to multiplex PCR amplification of a CDR3 sequence of a BCR H chain (sections 0016 and 0018); purifying a first amplification product of the previous step (section 0019); further amplifying a target fragment of the first amplification product (ibid); performing purification and fragment selection on a second amplification product of the target fragment to obtain a library of amplified product from the second amplification product (ibid); and performing sequencing of the library using a high-throughput sequencer (section 0022). Han teaches clinical advantage to this method, as previously stated.
The advantage of modifying the teachings of Yi with the teachings of Han is thereby evident: namely, enablement of the instant method. Therefore combining the conventional processes detailed in each reference to render the steps of the instant method would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. In this way the disclosure of Yi, in view of Han, makes obvious the further limitations of instant claims 4 and 15.

Regarding claim 21, the rejection below addresses its limitations. The above discussions of the combined teachings of Yi, Gimondi and Han are incorporated here. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yi, Gimondi and Han as applied to claims 1 and 12 above, and further in view of Peng et al. (Scientific Reports, 9: Article 7429; published May 2019). 
Yi, Gimondi and Han do not teach use of TRB/IGH primers as shown in instant Figures 1 and 2 in immune repertoire analysis.  However, Peng teaches use of TRB/IGH primers as shown in instant Figures 1 and 2 in immune repertoire analysis (Tables 3, 5, 7, 8). Peng teaches use of these primers with gDNA derived from PBMCs to effectively analyze patient immune repertoire via amplification of CDR3 regions (Methods). Additionally, Peng states that certain pairings of these primers “exhibited a higher usage in the PBMCs of [certain patients] and may provide more information for generating more effective T/B cell targeted diagnosis/protection strategies” (Abstract). Peng thereby teaches clinical advantage in immune repertoire analysis wherein primers used are as shown in Figures 1 and 2 of the instant application.
The advantage of modifying the teachings of Yi with the teachings of Gimondi, Han and Peng is thereby evident: namely, the enablement of amplification of desired gDNA sequences, i.e. the effective performance of immune repertoire analysis using gDNA. Therefore this modification, using TRB/IGH primers as described in Peng to perform the method at hand, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. In this way the disclosure of Yi, in view of Gimondi, Han and Peng, makes obvious the further limitations of instant claim 21.

Conclusion
The specification is objected to.
Claim 12 is objected to.
Claims 1-5, 12-16 and 21 are rejected.
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Theodore C. Striegel whose telephone number is (571)272-1860. The examiner can normally be reached Mondays and Wednesdays 7:30am-5:30pm ET, Tuesdays, Thursdays and every other Friday 8:00am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 270-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.C.S./Examiner, Art Unit 1631                                                                                                                                                                                                        
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631